234 P.3d 1085 (2010)
236 Or. App. 182
In the Matter of M.R., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
M.R., Appellant.
08081706; A140159.
Court of Appeals of Oregon.
Submitted May 6, 2010.
Decided June 30, 2010.
Victoria K. Moffet filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Vanessa A. Nordyke, Assistant Attorney General, filed the brief for respondent.
*1086 Before LANDAU, Presiding Judge, and ORTEGA, Judge, and SERCOMBE, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that the trial court erred in concluding that she is a danger to others due to her mental disorder. Former ORS 426.005(1)(d)(A) (2007), renumbered as ORS 426.005(1)(e)(A) (2009). The state concedes that the record does not establish by clear and convincing evidence that appellant's mental disorder renders her dangerous to others. On de novo review,[1] we accept the state's concession and agree that the evidence is insufficient to support the involuntary commitment.
Reversed.
NOTES
[1]  ORS 19.415, which governs our standard of review in this case, was recently amended. Or. Laws 2009, ch. 231, §§ 2-3. The amendments apply to appeals in which the notice of appeal was filed on or after June 4, 2009. Because the notice of appeal in this case was filed before that date, the amendments do not apply.